Exhibit 10.1

PARKWAY PROPERTIES, INC.

2016 EMPLOYEE STOCK PURCHASE PLAN

1. Introduction and Purpose; Restatement

1.1 Under this Plan, Parkway gives Eligible Directors and Eligible Employees an
opportunity to purchase stock on a systematic basis at a discount. Parkway has
adopted this Plan to encourage Stock ownership by Eligible Directors and
Eligible Employees in the belief that Stock ownership will reinforce directors’
and employees’ interest in the success of Parkway.

1.2 This document is an amendment and restatement of the Prior Plan, originally
effective July 1, 2006, and this amendment and restatement is adopted by the
Board of Directors of Parkway on February 18, 2016, subject to, and effective as
of, stockholder approval at the 2016 Annual Meeting of Stockholders.

2. Definitions.

2.1 “Account” shall mean the bookkeeping account to be maintained by the Plan
Administrator for each Participant for each Purchase Period to record the
payments made by the Participant to purchase Stock under the Plan.

2.2 “Board” shall mean the Board of Directors of Parkway.

2.3 “Committee” shall mean the Compensation Committee of the Board or the
successor to that committee.

2.4 “Election Form” shall mean the form an Eligible Director or Eligible
Employee must complete and timely file with the Plan Administrator to make any
of the elections available to Eligible Directors or Eligible Employees under the
Plan.

2.5 “Eligible Director” shall mean an individual (other than an employee of
Parkway or a Participating Employer) who is a member of the Board; provided,
however, that an Eligible Director shall not include a director who owns at any
time during a Purchase Period stock possessing 5% or more of the total combined
voting power or value of all classes of stock of Parkway based on the ownership
rules set forth in Sections 423(b)(3) and 424 of the Internal Revenue Code of
1986, as amended.

2.6 “Eligible Employee” shall mean an employee of Parkway or a Participating
Employer who is shown on the payroll records of Parkway or a Participating
Employer as a common law employee regularly scheduled to work at least 20 hours
per week; provided, however, that an Eligible Employee shall not include an
employee who owns at any time during a Purchase Period stock possessing 5% or
more of the total combined voting power or value of all classes of stock of
Parkway based on the ownership rules set forth in Sections 423(b)(3) and 424 of
the Internal Revenue Code of 1986, as amended.

An employee who otherwise satisfies the definition of Eligible Employee shall
continue to be considered an Eligible Employee during any period for which the
employee is absent from work on an approved leave of absence or short-term
disability (as determined by Parkway).

2.7 “Fair Market Value” of a share of Stock shall mean, on any date:

(a) If the Stock is (i) listed on any established securities exchange (such as
the New York Stock Exchange, the NASDAQ Global Market, and the NASDAQ Global
Select Market), (ii) listed on any national market system, or (iii) listed,
quoted, or traded on any automated quotation system, the Fair Market Value shall
be the closing sales price for a share of Stock as quoted on such exchange or
system for such date or, if there is no closing sales price for a share of Stock
on the date in question, the closing sales price for a share of Stock on the
last preceding date for which such quotation exists, as reported in The Wall
Street Journal or such other source as the Committee deems reliable,



--------------------------------------------------------------------------------

(b) If the Stock is not listed on an established securities exchange, national
market system, or automated quotation system, but the Stock is regularly quoted
by a recognized securities dealer, the Fair Market Value shall be the average of
the mean of the high bid and low asked prices for such date or, if there are no
high bid and low asked prices for a share of Stock on such date, the high bid
and low asked prices for a share of Stock on the last preceding date for which
such information exists, as reported in The Wall Street Journal or such other
source as the Committee deems reliable, or

(c) If the Stock is neither listed on an established securities exchange,
national market system, or automated quotation system nor regularly quoted by a
recognized securities dealer, the Fair Market Value shall be established by the
Committee in good faith by the reasonable application of a reasonable valuation
method, in a manner consistent with Section 409A of the Internal Revenue Code of
1986, as amended.

2.8 “Offer Date” shall mean the first Trading Day of a Purchase Period.

2.9 “Participant” shall mean (a), for a given Purchase Period, an Eligible
Director or Eligible Employee who has elected to purchase Stock in accordance
with Section 7 in that Purchase Period and (b), for any period, any individual
for whom Stock is held before delivery under Section 10.

2.10 “Participating Employer” shall mean Parkway and any organization owned in
whole or in part, directly or indirectly, by Parkway that is designated as a
Participating Employer by the Committee.

2.11 “Plan” shall mean this Parkway Properties, Inc. 2016 Employee Stock
Purchase Plan, as amended from time to time.

2.12 “Plan Administrator” shall mean Parkway or Parkway’s delegate (including,
but not limited to, any third-party administrator selected by Parkway).

2.13 “Parkway” shall mean Parkway Properties, Inc., a corporation incorporated
under the laws of the State of Maryland, and any successor to Parkway.

2.14 “Prior Plan” shall mean the Parkway Properties, Inc. 2006 Employee Stock
Purchase Plan, as amended from time to time.

2.15 “Purchase Date” shall mean the last Trading Day of a Purchase Period.

2.16 “Purchase Period” shall mean a period set by the Committee. Unless changed
by the Committee, the first Purchase Period shall begin on June 1, 2016, and end
on August 31, 2016, and, after that, unless changed by the Committee, there
shall be four Purchase Periods ending in each year, one beginning on September 1
and ending on the following November 30, one beginning on December 1 and ending
on the following February 28 (or February 29, if applicable), one beginning on
March 1 and ending on the following May 31, and the final one beginning on
June 1 and ending on the following August 31. The Committee may not change the
ending date of a Purchase Period once the Purchase Period has begun.

2.17 “Purchase Price” shall mean, for a given Purchase Period, a price equal to
85 percent of the average Fair Market Value of a share of Stock on the last five
Trading Days of the Purchase Period.

2.18 “Rule 16b-3” shall mean Rule 16b-3 to Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any successor to such rule.

2.19 “Stock” shall mean the $.001 par value common stock of Parkway.

2.20 “Trading Day” means a day on which an established securities exchange (such
as the New York Stock Exchange, the NASDAQ Global Market, and the NASDAQ Global
Select Market) is open for trading.



--------------------------------------------------------------------------------

3. Shares Available Under the Plan. There shall be (subject to Section 13) a
total of 349,057 shares of Stock available for issuance under the Plan as of the
effective date described in Section 4. Parkway shall issue shares of Stock from
authorized but unissued shares or from shares reacquired by Parkway, as Parkway
determines is appropriate from time to time.

4. Effective Date and Term of Plan. The effective date of the Plan shall be the
date the stockholders of Parkway approve the adoption of the Plan at the 2016
Annual Meeting of Stockholders. No Purchase Periods under the Plan shall begin
after May 31, 2026, and the Plan shall continue in effect after that date only
until all shares of Stock purchased under the Plan have been delivered pursuant
to Section 10.

5. Administration. The Committee shall administer the Plan. The Committee shall
have all the powers vested in it by the terms of the Plan. The Committee shall
have full authority to interpret the Plan and any Election Forms and offers to
sell Stock under the Plan, to prescribe, amend, and rescind rules and
regulations relating to the Plan, and to make any determinations it believes
necessary or advisable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Election Form or offer to sell Stock in the manner and to the
extent the Committee deems desirable. Any decision of the Committee in the
administration of the Plan shall be in its sole discretion and conclusive. The
Committee may act only by a majority of its members in office, except that the
members of the Committee may authorize any one or more of its members or any
officer of the Company to execute and deliver documents on behalf of the
Committee. The Committee may delegate the duty to perform any administrative
functions to the extent it finds appropriate.

6. Offer To Sell Stock; Holding Period Condition. Unless the Committee
determines otherwise with respect to a Purchase Period, Parkway offers to sell,
and Participants shall have the right to purchase, shares of Stock in accordance
with and subject to the terms of the Plan.

Unless the Committee determines otherwise, a Participant’s right to purchase
shares of Stock under the Plan shall be subject to the condition that the
Participant agrees (a) to hold and not dispose of the shares for a period set by
the Committee of six or more months from the Purchase Date for the shares,
provided that the holding period shall end automatically on the termination of
the Participant’s employment with all Participating Employers, and (b) to have
the shares held, for the holding period, by the transfer agent or broker
designated by Parkway subject to such terms for dividend reinvestment as Parkway
may specify.

7. Participation.

7.1 Requirements. Each individual who is an Eligible Director or an Eligible
Employee on the Offer Date for a Purchase Period shall be (subject to
Section 7.3) a Participant in the Plan for the Purchase Period if:

(a) the individual properly completes and files an Election Form to elect to
participate in the Plan with the Plan Administrator by the Purchase Date for the
Purchase Period,

(b) the individual deposits, either through payroll deduction, cash payment, or,
subject to conditions prescribed by the Committee, dividends on Stock held under
the Plan, the amount of his or her desired purchase payment by the Purchase Date
for the Purchase Period, subject to any minimum requirements and the maximum
under the Plan, and

(c) the individual’s service as an Eligible Director or employment as an
Eligible Employee continues uninterrupted through the Purchase Date for the
Purchase Period.

The Committee may establish rules requiring that, to be taken into account for a
Purchase Period, an Election Form be filed and deposits made by a designated
date before the Offer Date or Purchase Date for the Purchase Period, and rules
governing when elections authorizing, or changing or revoking the authorization
of, payroll deductions shall be effective.



--------------------------------------------------------------------------------

An Election Form shall require a Participant to agree to the conditions
described in Section 6 (regarding the agreement not to dispose of Stock, and to
have Stock held by a designated transfer agent or broker, during a specified
holding period) and to the delivery of Stock pursuant to Section 10. An Election
Form may require a Participant to provide such information and to agree to take
such other action as the Committee deems necessary or appropriate in light of
the purpose of the Plan or for the orderly administration of the Plan.

7.2 Continuing Election. An election made on an Election Form shall continue in
effect until amended or revoked under Section 8.

7.3 Termination. A Participant’s status as a Participant shall terminate for a
Purchase Period when the Participant’s Account is withdrawn under Section 8, his
or her employment as an Eligible Employee or service as an Eligible Director
terminates, or, in the discretion of the Committee, at any time the Committee
suspects the Participant is purchasing Stock through the Plan without a view
towards investment or is otherwise not complying with the required holding
period for Stock purchased through the Plan.

8. Payment Elections.

8.1 Initial Payment Elections. A Participant’s Election Form shall specify the
payment he or she proposes to make for the related Purchase Period, expressed
either as a dollar amount the Participant proposes to deposit in cash or as a
dollar amount (or, in the discretion of the Plan Administrator, as a percentage)
of the Participant’s pay, in which case the Election Form shall authorize the
Participant’s Participating Employer to deduct that amount or percentage from
the Participant’s pay for on each pay date remaining during the Purchase Period
(or as a combination of cash deposit and payroll deduction payments), provided

(a) the Committee may establish a minimum payment a Participant may make for
purchases under the Plan for a Purchase Period, and

(b) the maximum payment a Participant may make for purchases under the Plan in
any calendar year shall be $25,000. A Participant may request a waiver of this
payment limit by submitting a written request to the Committee. The Committee,
in its discretion, may grant or deny a request for waiver for any or no reason.

8.2 Amending and Revoking Elections. A Participant may amend or revoke an
Election Form at any time. An amendment or revocation shall be effective for a
given Purchase Period if timely filed under Section 7.1. In addition, a
Participant may amend or revoke his or her Election Form during a Purchase
Period to reduce or to stop his or her payments, and such election shall be
effective immediately for cash deposits and as soon as practicable after the
Plan Administrator actually receives the amended Election Form for payroll
deductions.

8.3 Withdrawals. A Participant may at any time before the end of a Purchase
Period withdraw (without interest) all or any part of the payments credited to
his or her Account for the Purchase Period by delivering an amended Election
Form to the Plan Administrator before the Purchase Date for the Purchase Period.
A withdrawal shall be deducted from the Participant’s Account as of the date the
Plan Administrator receives the amended Election Form, and the actual withdrawal
shall be effected by the Plan Administrator as soon as practicable after such
date. If a Participant elects to withdraw all of his or her Account under this
Section 8.3, his or her status as a Participant shall terminate as of the date
the Plan Administrator receives the election.

The Committee may establish rules requiring that, to be given effect, an
Election Form electing a withdrawal must be filed by a designated date before
the Purchase Date for the Purchase Period.

8.4 Account Credits and General Assets. All payroll deductions made for a
Participant shall be credited to his or her Account as of the pay date for the
pay period for which the deduction is made. All payments made by a Participant
to purchase Stock under the Plan, whether in cash or through payroll deductions,
shall be held by Parkway or by such Participant’s Participating Employer, as
agent for Parkway. All such payments shall be held as part of the general assets
of Parkway and shall not be held in trust or otherwise segregated from Parkway’s
general assets. No interest shall be paid or accrued on any such payments. A
Participant’s right to the payments credited to his or her Account shall be that
of a general and unsecured creditor of Parkway.



--------------------------------------------------------------------------------

8.5 Automatic Refunds.

(a) The balance credited to the Account of an Eligible Director automatically
shall be refunded in full (without interest) if his or her status as a member of
the Board terminates for any reason before the Purchase Date for a Purchase
Period, and the balance credited to the Account of an Eligible Employee
automatically shall be refunded in full (without interest) if his or her status
as an Eligible Employee terminates for any reason before the Purchase Date for a
Purchase Period (including, but not limited to, as a result of the employee’s
failure to satisfy the eligibility requirements under the Plan during a Purchase
Period). Refunds shall be made as soon as practicable after the Plan
Administrator has actual notice of any such termination. An individual’s status
as a Participant under the Plan shall terminate at the same time as his or her
status as an Eligible Director or Eligible Employee terminates.

(b) If on the Purchase Date for a Purchase Period the balance credited to the
Account of a Participant does not equal or exceed the minimum dollar amount, if
any, required under the Plan, then the balance automatically shall be credited
to the Participant’s Account for the next Purchase Period, subject to the
withdrawal provisions of Section 8.3.

9. Purchase of Stock.

9.1 General Rule. If a Participant is an Eligible Director or an Eligible
Employee through the Purchase Date for a Purchase Period, the balance credited
to his or her Account as of the Purchase Date for the Purchase Period
automatically shall be applied to purchase whole shares of Stock at the Purchase
Price for Stock for that Purchase Period (subject to any adjustments necessary
to satisfy a tax withholding obligation pursuant to Section 21). Any amount
remaining in a Participant’s Account that represents the Purchase Price for a
fractional share which could not be purchased by reason of the foregoing
sentence shall be either: (i) refunded to the Participant in cash, without
interest, or (ii) with the Participant’s consent, carried over in the
Participant’s Account to the next Purchase Period. No brokerage commissions
shall be charged to Participants for purchases made under the Plan.

9.2 Insufficient Number of Shares of Stock. If the number of shares of Stock
available for issuance under the Plan is insufficient to cover the number of
shares that Participants’ payments would purchase for a Purchase Period, then
the number of shares of Stock a Participant would otherwise purchase on the
Purchase Date for the Purchase Period shall be reduced to the number of shares
determined by multiplying the number of remaining shares of Stock available
under the Plan by a fraction, the numerator of which shall be the number of
shares of Stock the Participant would have purchased on the Purchase Date (if
there had been sufficient shares) and the denominator of which shall be the
total number of shares of Stock all Participants would have purchased on the
Purchase Date (if there had been sufficient shares).

10. Delivery. As soon as practicable after the end of a Purchase Period, Parkway
shall deliver the Stock purchased by a Participant for that Purchase Period to a
broker or transfer agent designated by Parkway, to be held for the benefit of
the Participant. No Participant (or any person who makes a claim for, on behalf
of, or in place of a Participant) shall have any interest in any shares of Stock
under the Plan until such shares have been so delivered for the benefit of such
person. Parkway shall determine the terms under which Stock shall be held by the
designated broker or transfer agent for the holding period specified under
Section 6.

11. Death of Participant. On the death of a Participant any balance credited to
his or her Account and any undelivered Stock purchased for the Participant under
the Plan shall be delivered to Participant’s estate or the person to whom the
Participant’s rights are transferred by will or under the laws of descent and
distribution, as the case may be, free of all restrictions, provided, however,
that no delivery shall be made before the estate or such other person has
provided for satisfaction of any federal, state, and local income and employment
tax withholding obligation incurred by Parkway or the Participant’s
Participating Employer in connection with the delivery of the shares.

12. Transferability. Neither the balance credited to a Participant’s Account nor
any rights to receive shares of Stock under the Plan may be assigned,
encumbered, alienated, transferred, pledged, or otherwise disposed of in any way
by a Participant, and any attempt to do so shall be without effect.



--------------------------------------------------------------------------------

13. Adjustment. The Committee shall adjust the number, kind, or class (or any
combination thereof) of shares of Stock available under Section 3 and the
Purchase Price for such shares of Stock in an equitable manner to reflect any
change in the capitalization of Parkway, including, but not limited to, such
changes as stock dividends or stock splits.

14. Securities Registration. Parkway reserves the right to require a
Participant, as a condition to the receipt of shares of Stock under the Plan, to
agree to hold such shares of Stock for investment and not with a view of resale
or distribution to the public and, if so requested by Parkway, to deliver to
Parkway a written statement satisfactory to Parkway to that effect. Furthermore,
if so requested by Parkway, the Participant shall make a written representation
to Parkway that he or she will not sell or offer for sale any of such Stock
unless a registration statement shall be in effect with respect to such Stock
under the Securities Act of 1933 and any applicable state securities law or the
Participant shall have furnished to Parkway an opinion in form and substance
satisfactory to Parkway of legal counsel satisfactory to Parkway that such
registration is not required. Certificates representing the Stock transferred
under the Plan may at the discretion of Parkway bear a legend to the effect that
such Stock has not been registered under the Securities Act of 1933 or any
applicable state securities law and that such Stock cannot be sold or offered
for sale in the absence of an effective registration statement as to such Stock
under the Securities Act of 1933 and any applicable state securities law or an
opinion in form and substance satisfactory to Parkway of legal counsel
satisfactory to Parkway that such registration is not required.

15. Compliance with Rule 16b-3. Parkway shall have the right to withhold or
otherwise restrict its offer to sell Stock or the transfer of any Stock or cash
under the Plan to a Participant as Parkway deems appropriate to satisfy any
condition or requirement under Rule 16b-3 to the extent Rule 16 of the
Securities Exchange Act of 1934 might be applicable to such offer or transfer.

16. Amendment of Plan. The Board may amend the Plan in any respect, provided,
however, that without the approval of the stockholders of the Company the Board
may not, except as provided in Section 13, increase the maximum number of shares
of Stock that may be issued under the Plan as set forth in Section 3 or decrease
the Purchase Price of shares of Stock offered under the Plan.

The Board may also terminate the Plan and any Purchase Period at any time
(together with any related offer to sell Stock and payment elections) or may
terminate any Purchase Period (together with any related offer to sell Stock and
payment elections) at any time.

17. Notices. All Election Forms and other communications from a Participant to
the Plan Administrator under, or in connection with, the Plan shall be deemed to
have been filed with the Plan Administrator when actually received in the form
specified by the Plan Administrator at the location, or by the person,
designated by the Plan Administrator for the receipt of any such Election Form
and communications.

18. No Right to Continued Employment. Nothing in the Plan shall confer upon any
employee the right to continue in the employ of the Company or restrict the
right of Parkway or a Participating Employer to terminate the employment of any
employee, nor shall anything in the Plan confer upon any member of the Board the
right to continue in that position.

19. Employment Transfers. No Eligible Employee’s employment shall be treated as
terminated under the Plan as a result of a transfer between, or among, Parkway
and any other Participating Employer.

20. Stockholder Approval. If Parkway’s stockholders fail to approve the adoption
of the Plan at the 2016 Annual Meeting of Stockholders, the Plan shall
automatically terminate.

21. Withholding. Participation in the Plan is subject to the condition that the
Participant consents to whatever action the Plan Administrator directs to
satisfy any federal, state, and local income and payroll tax withholding
requirements the Plan Administrator in its discretion deems applicable to the
purchase of Stock under the Plan, which may include withholding from any
compensation payable to the Participant.

22. Construction. The Plan shall be construed in accordance with the laws of the
State of Maryland.